       Case 3:20-cv-01663-EMC Document 29 Filed 07/08/20 Page 1 of 2



 1
     BLEICHMAR FONTI & AULD LLP
 2   Lesley E. Weaver (SBN 191305)
     555 12th Street, Suite 1600
 3   Oakland, CA 94607
     Tel.: (415) 445-4003
 4   Fax: (415) 445-4020
     lweaver@bfalaw.com
 5
     Counsel for Plaintiffs and the Proposed Class
 6
     [Additional Counsel Listed on Signature Page]
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12

13    COLE COLEMAN, BRUCE COLETTA,                    Case No.: 3:20-cv-01663-EMC
      DAVID DIORIO, ROBERT JACOBSON-
14    DUTEIL, BRIANNA LEE, CRISTIN                    STIPULATION OF DISMISSAL
      TROSIEN, and MICHELE WILLIAMS,                  WITHOUT PREJUDICE
15
      individually, and on behalf of all others
16    similarly situated,

17                   Plaintiffs,
18           v.
      TOYOTA MOTOR SALES, U.S.A., INC.,
19
      a Texas corporation; and TOYOTA
20    MOTOR NORTH AMERICA, INC., a
      Texas corporation,
21
                     Defendants.
22

23          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Cole

24   Coleman, Bruce Coletta, David DiOrio, Robert Jacobson-Duteil, Brianna Lee, Cristin Trosien,

25   and Michele Williams and Defendants Toyota Motor Sales, U.S.A., Inc. and Toyota Motor

26   North America, Inc., by and through undersigned counsel, stipulate to dismissal of this action

27   without prejudice. Each side shall bear its own fees and costs.

28
       Case 3:20-cv-01663-EMC Document 29 Filed 07/08/20 Page 2 of 2



 1

 2    Dated: July 7, 2020                             BLEICHMAR FONTI & AULD LLP

 3
                                                      /s/ Lesley E. Weaver
 4

 5                                                    Lesley E. Weaver (SBN 191305)
                                                      555 12th Street, Suite 1600
 6
                                                      Oakland, CA 94607
 7                                                    Telephone: (415) 445-4003
                                                      Facsimile: (415) 445-4020
 8                                                    lweaver@bfalaw.com
 9
                                                      KEHOE LAW FIRM, P.C.
10                                                    Michael K. Yarnoff (pro hac vice forthcoming)
                                                      Two Penn Center Plaza
11                                                    1500 JFK Boulevard, Suite 1020
                                                      Philadelphia, PA 19102
12                                                    Telephone: (215) 792-6676
                                                      Facsimile: (212) 804-7700
13
                                                      myarnoff@kehoelawfirm.com
14
                                                      Counsel for Plaintiffs
15
     Dated: July 7, 2020                             NELSON MULLINS, RILEY &
16                                                   SCARBOROUGH LLP
17                                                   /s/ Jahmy S. Graham
18                                                   Jahmy S. Graham
                                                     Matthew G. Lindenbaum
19                                                   Christine M. Kingston
                                                     Attorneys for Defendants
20                                                   TOYOTA MOTOR SALES, U.S.A., INC. and
                                                     TOYOTA MOTOR NORTH AMERICA, INC.
21
                                                   E          S DISTRICT
                                                 AT
                                            ATTESTATION
                                                      T
                                                                                C
22
                                                                                 O
                                                 S




            I, Lesley E. Weaver, am the signatory whose ECF user ID and password are being used
                                                                                  U
                                                ED




                                                                                   RT




23
                                                                 NTEDthat concurrence in the filing of
                                            UNIT




     to file this document. Pursuant to Civil L.R. 5-1(i)(3), IAcertify
24
                                                              GR
                                                                                          R NIA




     this document has been obtained from the other signatory hereto.
25
                                                                                 en
                                                     /s/ Lesley E. Weaverd M. Ch
                                            NO




                                                               E d w a r
                                                         JudgeE. Weaver
                                                     Lesley
                                                                                          FO




26
                                             RT




                                                                                      LI




27                 Dated: 7/8/2020                   ER
                                                H




                                                                                 A




                                                          N                           C
                                                              D              OF
                                                 1 IS T RIC T
28

                         STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                                   Case No.: 3:20-cv-01663-EMC
